DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fikani, U.S. Patent Publication Number 2019/0370715 A1, in view of Bouhini et al., U.S. Patent Publication Number 2020/0104777 A1.

Regarding claim 1, Fikani discloses a method of personalizing content displayed in an augmented reality (AR) device, the method comprising: receiving recorded data of activity of a first user wearing the AR device (paragraph 0024, processing device may acquire data from other elements of the wearable device or from external sources, for example the processing device may acquire data from the motion capture device such as data that corresponds to a user gesture; figures 1A, 1B and 2, wearable device being worn by a user); analyzing the recorded data to identify a current task being performed by the first user (paragraph 0052, identify the task based on one or more parameters or criteria); identifying a plurality of prior tasks performed by the first user that correspond to the identified current task, each respective prior task of the plurality of prior tasks stored in a database with corresponding user data collected during performance of the respective prior task includes one or more indications associating one or more actions taken by the first user during performance of the respective prior task with 
generating personalized content related to the identified current task based on the user data collected during performance of the corresponding identified plurality of prior tasks by the first user, wherein the generated personalized content is based only on user data of the first user associated with one area of struggle of the one or more areas of struggle that is common to each of the plurality of prior tasks (paragraph 0052, the 
and outputting, for display on the AR device, the generated personalized content (paragraph 0044, the suggesting module may provide the user with a tutorial video or image to aid the user in completing the task).
However it is noted that Fikani discloses paragraph 0015, the wearable system may provide guidance and aid individuals in performing tasks, however different users may perform different tasks or the different users may perform the same task differently, providing the same guidance and aid to the different user may be ineffective for the individuals who perform the 
Bouhini further discloses content is based only on user data of the first user associated with at least one area of struggle of the one or more areas of struggle that is common to each of the plurality of prior tasks performed by the first user (paragraph 0039, the learning behavior may indicate which types of training tasks and/or training materials that enabled the user to excel and/or which types of training tasks and/or training materials caused the user to struggle; paragraph 0040, historical data associated with training the user may be stored and/or kept as inputs to the training model).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the only collected data for certain tasks as disclosed by Fikani, with the first user associated with the area of struggle with the prior tasks performed by the first user as further disclosed by Fikani, paragraph 0025 when the amount of time the user takes to perform the same task exceeds the threshold amount to time for the task, to assist a first user or individual in training or learning how to correctly perform a task as further disclosed by Bouhini, to enable an individual user to excel in a task.

Regarding claim 2, Fikani discloses wherein the user data collected during performance of the prior task by the user includes one or more of a video, an image, a screenshot, or a document created during performance of the prior task (paragraphs 0052-0053, identify the task to collect data on; the collected data may include performance information, a number of movements by the individual, may include one or more sensors to measure physical features; paragraph 0090, user device configured with different functionality to enable consumption of one or more types of media items, media items may be digital video, cameras).  

Regarding claim 3, Fikani discloses further comprising identifying that the first user is experiencing difficulty while performing the current task based on analysis of the recorded data (paragraph 0049, the optimizer may collect and analyze a task of a task flow for an individual performing one or more tasks and provide recommendation to improve the task and/or task flow). 
 
Regarding claim 4, Fikani discloses wherein identifying that the first user is experiencing difficulty while performing the current task includes: comparing an amount of time for the first user to complete the current task with a threshold (paragraph 0038, comparator may determine whether the 
  
Regarding claim 5, Fikani discloses wherein the threshold is based on an average amount of time taken by the first user to complete one or more corresponding prior tasks (paragraph 0037, threshold amount of time may be determined by averaging an amount of time taken by a set of users; paragraph 0040).  

Regarding claim 6, Fikani discloses further comprising: determining that a number of users that have experienced the same difficulty as the first user exceeds a threshold (paragraph 0047, the average amount of time a set of users take to perform a task exceeds the threshold amount of time); and in response to determining that the number of users experiencing the same difficulty exceeds the threshold, modifying non-personalized content related to the identified task based on the generated personalized content of the first user (paragraph 0047, if the average amount of time a set of users take to perform a task exceeds the threshold amount of time, the suggesting module may send a suggestion of the system administrator or the expert to 

Regarding claim 7, Fikani discloses further comprising: selecting non-personalized content in response to identifying the current task (paragraph 0048, task flow owner may review the notifications, sensor data and other information to improve the task flow); and outputting the non-personalized content for display on the AR device (paragraph 0048, relay the notification, sensor data or other information to the user profile module).  

Regarding claims 8-14, they are rejected based upon similar rational as above.  Fikani further discloses a system comprising: a network interface configured to receive and transmit data over a network; and a processor communicatively coupled to the processor (paragraph 0088, the user device receives items and/or other information via the network).
 
Regarding claims 15-20, they are rejected based upon similar rational as above.  Fikani further discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor (paragraph 0094).

Response to Arguments
Applicant's arguments filed 10/06/2020 have been fully considered but they are not persuasive.

Applicant argues the personalized content provided to a user is based on common areas of struggle experienced during the performance of a plurality of prior tasks.  Examiner responds Fikani discloses paragraph 0052, the processing device may not collect data associated with the task or may only collect data for certain tasks.  Examiner further responds Fikani discloses paragraph 0042, may include a suggestion module that may access the user profile information at the database, when the user profile information indicates the time the user is taking to complete a task exceeds the threshold amount of time, the suggesting module may provide a hint or recommendation, and further in paragraph 0046, when the amount of time the user takes to perform the same task exceeds the threshold amount to time for the task, the suggesting module may playback, to the user or the other user the recorded communication between the user and the expert, therefore indicating previous or prior task experienced struggle with a recorded communication accessible for playback to the user.  Examiner further responds Bouhini discloses paragraph 0039, the learning behavior may indicate which types of training tasks and/or training materials that enabled the user to excel and/or which types of training tasks and/or training materials caused the user to struggle; paragraph 0040, historical data associated with training the user may be stored and/or kept as inputs to the training model. Examiner therefore responds the combination of Fikani in view of Bouhini discloses an area of struggle common to task performed by a first user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/         Primary Examiner, Art Unit 2616